Citation Nr: 0400423	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating greater than 10 
percent for traumatic arthritis, residual of fracture, left 
distal radius.


REPRESENTATION

Appellant represented by:	Joseph E. Atkins, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from November 1955 
until September 1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued the assignment of a 10 
percent disability rating for the appellant's service-
connected traumatic arthritis, residual of fracture, left 
distal radius.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant may designate 
only one representative at any one time with respect to a 
specific claim.  38 C.F.R. § 20.601 (2003).  Furthermore, the 
designation of a new representative automatically revokes any 
prior designation of representation.  38 C.F.R. § 20.607 
(2003).  As such, the appellant's March 2003 designation of 
representation of private attorney, Joseph Atkins, revoked 
any prior representation by The American Legion, and 
precludes The American Legion from representing the appellant 
in this case.  Therefore, the April 2003 request from 
Attorney Akins to have The American Legion continue to assist 
in this appeal cannot be granted.


FINDINGS OF FACT

1.  The appellant is right-handed dominant; therefore, his 
left wrist condition is rated as impairment of the minor 
upper extremity.

2.  The appellant's service-connected left wrist condition is 
manifested by subjective complaints of pain, limitation of 
motion, bony hump along the dorsal surface of the wrist, and 
advanced degeneration of radiocarpal joint as shown by x-ray.

3.  The appellant does not have ankylosis of the left wrist.

4.  The appellant's left wrist disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for traumatic arthritis, residual of fracture, 
left distal radius are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5003 and 5215 (2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
left wrist disorder.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the November 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
September 2002, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  
The Board additionally notes that the VCAA letter also 
specifically addressed increased rating.  Therefore, the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Board concludes that the VCAA notification 
letter sent to the appellant in September 2002 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, recent legislation altered the PVA decision and 
permits VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  In the case, 
greater than one year has expired since the September 2002 
VCAA letter.  Therefore, the claimant was notified properly 
of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the service personnel and medical 
records of the appellant from the National Personnel Records 
Center (NPRC).  The record also includes VA medical records 
and lay statements.  Furthermore, the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Therefore, the Board finds that the 
duty to assist has been satisfied, as there are no 
outstanding records identified by the appellant not already 
in VA's possession.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the appellant an appropriate VA examination 
in October 2002.  The VA examiner's opinion specifically 
addressed the severity and effects of the appellant's left 
wrist condition on his functional abilities.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's left wrist disorder 
since he was last examined in 2002.  The appellant has not 
reported receiving any treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the 2002 VA examination findings.  Therefore, the Board 
concludes there is sufficient evidence to rate the 
appellant's service-connected condition fairly.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Increased Rating for Traumatic 
Arthritis, Residual of Fracture, Left Distal Radius

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

In evaluating the appellant's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2003); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2003).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2003).

The appellant's traumatic arthritis, residual of fracture, 
left distal radius condition is initially evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  However, Diagnostic 
Code 5010 indicates that arthritis, due to trauma, must be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 then further 
directs that degenerative arthritis shall be rated on the 
basis of limitation of motion for the specific joint 
involved.  See Codes 5200, et. seq.  Therefore, the 
appellant's left wrist condition is actually evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.

The evidence of record shows that the appellant is right-
handed, so impairment of his left wrist is rated as 
impairment of the minor upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  Under Diagnostic 
Code 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  

Normal range of motion of the wrist is:  dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  The 2002 VA examination 
showed dorsiflexion to 60 degrees degrees, palmar flexion to 
45 degrees, ulnar deviation to 25 degrees, and radial 
deviation to 30 degrees.  Overall, the medical evidence shows 
slight to, at times, moderate limitation of motion of the 
left wrist.  Nevertheless, the appellant was assigned a 10 
percent compensable rating under Diagnostic Code 5215.

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  Although the range of motion findings from 2002 did 
not meet the criteria for a compensable rating under 
Diagnostic Code 5215, the VA examination provides some 
support for finding that additional functional limitation may 
occur with pain on use or during flare-ups.  For example, the 
appellant complained of pain with use, weakness, and limited 
motion.  The 2002 VA examiner confirmed the appellant's 
subjective complaints of pain, slightly limited range of 
motion, and advanced degeneration of the radiocarpal joint as 
shown by x-ray.  Therefore, it is on this basis that the 
appellant's 10 percent rating is supportable.

Furthermore, there are no objective indicators of a moderate 
or severe level of functional loss.  For example, there are 
no signs of fatigue and the appellant does not use any 
supportive or corrective devices.  Despite any pain that he 
may experience, his left wrist is essentially normal from a 
functional standpoint.  Moreover, he has not alleged any 
impairment in earning capacity due to his left wrist 
disorder.  Accordingly, it is clear that the 10 percent 
rating is more than adequate to compensate for any additional 
functional limitation attributable to pain on use or during 
flare-ups.

Functional loss and painful motion greater than that shown on 
objective examination is now being compensated for at the 10 
percent evaluation under Diagnostic Code 5215.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under Diagnostic 
Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because additional 
functional loss is already being compensated, and because the 
appellant is receiving the maximum schedular evaluation, an 
increased disability rating based on functional loss is not 
available.

The recent range of motion findings, standing alone, would 
not warrant a compensable rating.  However, based on evidence 
of additional functional loss with flare-ups, and giving the 
benefit of every doubt to the appellant, the evidence shows 
that the appellant's left wrist condition is indicative of 
disability warranting assignment of a 10 percent evaluation, 
even though the schedular criteria for such an evaluation are 
not met.  As indicated above, the maximum disability rating 
available under Diagnostic Code 5215 is 10 percent, so a 
higher rating cannot be assigned under this code.

If the appellant's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the left-
wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  As previously discussed, the appellant's left 
wrist is not immobile, as he has the ability to move it, 
albeit in a limited fashion.  Therefore, consideration of a 
rating under Diagnostic Code 5214 is not warranted. 

The medical evidence also shows advanced degeneration of the 
radiocarpal joint.  As previously discussed, evaluations 
under Diagnostic Code 5010 for post-traumatic arthritis are 
based on the criteria for Code 5003 (degenerative arthritis), 
and rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Codes 5200, et. seq.  For 
the purpose of rating disability by arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45(f) (2003).  A 20 
percent disability rating can be assigned where there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  Furthermore, the appellant's representative 
has specifically requested a 20 percent rating be assigned.  
However, the appellant is service-connected for the left 
wrist only, which was the site of the in-service fracture.  
There is no medical evidence showing that the in-service 
injury involved the fingers or that the wrist condition has 
somehow affected the fingers.  Without such evidence, the 
appellant is service-connected for one major joint only, that 
is, one wrist, and that would warrant a 10 percent rating 
only under Diagnostic Code 5003.  However, a rating of 10 
percent under Diagnostic Code 5003 is granted for a major 
joint affected by limitation of motion only where the 
limitation of motion is not compensable under the appropriate 
diagnostic code.  The appellant is already receiving a 
compensable rating for limitation of wrist motion, and 
another rating cannot be assigned under Diagnostic Code 5003 
because that would amount to compensating him twice for the 
same symptomatology.  38 C.F.R. § 4.14 (2003).

The Board additionally notes that the appellant indicated 
loss of use of his left hand.  Loss of use of a hand, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63 (2003).  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping 
and manipulation, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Id.

As previously discussed the appellant's left wrist condition 
is manifested by subjective complaints of pain, slight 
limitation of range of motion, and advanced degeneration of 
the radiocarpal joint.  Although the medical records 
certainly indicate that the appellant has some disability 
from his left wrist disorder, the appellant's left wrist 
disorder simply does not warrant an increased rating pursuant 
to 38 C.F.R. § 4.63 (2003).  There is no objective medical 
evidence to indicate the absence of effective function of the 
left hand other than that which would be equally well served 
by an amputation stump at the site of election below the 
elbow.  In fact, the 2002 VA examiner specifically found that 
fatigue was not a factor with the appellant's left wrist and 
that the appellant had almost a full range of motion of the 
left wrist.  Therefore, the appellant is not entitled to an 
increased rating pursuant to 38 C.F.R. § 4.63 (2003).

Although the Board sympathizes with the appellant's 
difficulties due to his wrist disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the wrist is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the wrist, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
appellant does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).


III.  Extraschedular Evaluation for Traumatic Arthritis, 
Residual of Fracture, Left Distal Radius

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2003) for the 
appellant's left wrist disorder has been raised by his 
statements.  He maintains that his service-connected left 
wrist disorder interferes with his ability to perform 
everyday tasks, especially two-handed activities, such as 
shoveling snow.  Furthermore, as discussed above, the 
appellant is receiving the 10 percent schedular evaluation 
under Diagnostic Code 5215 for limited range of motion, yet 
he asserts that he is entitled to an increased rating.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the appellant's left 
wrist disorder.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the appellant will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1) (West 
2002); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 
3.103(d), 19.9, 19.25, 19.29, and 19.31 (2003); see also 
VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the appellant will be prejudiced by its consideration 
of this issue.  

In this case, the appellant's due process rights are not 
violated by this Board decision.  The relevant statutes and 
regulations regarding extraschedular ratings were included in 
the 2003 statement of the case.  The question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for wrist disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a wrist disorder where specific 
objective criteria are met, such as ankylosis.  The appellant 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  
There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of slight limitation of motion, pain on use, and advanced 
degeneration of the radiocarpal joint, and it is exactly 
these symptoms for which he is being compensated.  In other 
words, he does not have any symptoms from his left wrist 
disorder that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to an increased disability rating greater than 10 
percent for traumatic arthritis, residual of fracture, left 
distal radius is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



